Citation Nr: 1747945	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-26 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for kidney cancer and its residuals, to include the removal of a kidney.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.

5.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from June 1964 to June 1967.  He also had reserve service from that date to April 1993 with periods of active duty for training (ACDUTRA), to include a period of ACDUTRA from August to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a video hearing before the undersigned in January 2014.

In May 2014 and September 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

The kidney cancer claim has previously been developed to include only the removal of the kidney; however, as pointed out by the October 2014 VA examiner, the Veteran was forced to have his kidney removed due to kidney cancer.  The scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal includes kidney cancer.

Following the most recent readjudication of this appeal by the AOJ in the January 2017 supplemental statement of the case (SSOC), additional pertinent VA medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in January 2017.  38 C.F.R. §§ 20.800, 20.1304 (2016).


FINDINGS OF FACT

1.  The Veteran's current nephrolithiasis (kidney stones) are attributable to his in-service kidney stones.

2.  The Veteran's current kidney cancer is attributable to his in-service kidney stones.

3.  The Veteran's current hypertension was not manifested during active military service, is not shown to be causally or etiologically related to active military service, and is not shown to have manifested to a compensable degree within one year from the date of his separation from the military.

4.  The erectile dysfunction is not shown to be causally or etiologically related to the Veteran's active military service, to include a service connected disability.

5.  The Veteran's current back disability was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a compensable degree within one year from the date of his separation from the military.



CONCLUSIONS OF LAW

1.  Nephrolithiasis (kidney stones) was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Kidney cancer and its residuals, to include the removal of a kidney, were incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

3.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).

4.  Service connection for erectile dysfunction, as secondary to hypertension, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

5.  Service connection for a back disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In light of the fully favorable determinations regarding the kidney claims, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Regarding the hypertension, erectile dysfunction, and back claims, VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6(a), (c) (2016).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, such as arthritis and cardiovascular-renal disease, to include hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


B.  Kidney Claims

The Veteran has current nephrolithiasis (i.e., kidney stones), right nephrectomy scar (i.e., scar from removal of kidney), and neoplasm of the kidney (i.e., kidney cancer) as shown by the October 2014 VA examination.  

At his Board hearing, the Veteran testified to experiencing kidney stones throughout his active military service.  Kidney stones are not documented in his active duty service treatment records (STRs).  However, a September 1983 STR (while the Veteran was on a verified period of ACDUTRA) documents that the Veteran was seen for complaints of pain in the left side for twelve hours and passing a kidney stone in the morning.  He reported two prior episodes of kidney stones.  The Veteran was diagnosed with a passed stone and sent for an urology consultation.  

Turning to the question of whether there is a nexus, or link, between the current shown disabilities and the Veteran's active military service, the Board finds that the evidence favors a finding that kidney stones and kidney cancer and its residuals were incurred in service.  

Specifically, the Veteran was afforded a VA examination in October 2014.  Following a review of the Veteran's claims file, the October 2014 VA examiner opined that the Veteran's current issues with kidney stones were less likely than not caused by passing kidney stones during service.  The examiner's rationale was that active duty STRs did not note the presence of kidney stones.  However, the examiner did not discuss the Veteran's report in September 1983, which occurred during a verified period of ACDUTRA.  The examiner opined further that the need for removal of a kidney was not caused by passing kidney stones during service.  She explained that the Veteran had cancer in the kidney that was treated by removing the kidney.  She did not address whether the occurrence of kidney stones were related to the kidney cancer. The extent to which she based her opinion on her finding that there was no evidence of kidney stones during service also is unclear.  The Board found this medical opinion to be inadequate and sought an addendum.

A VA addendum opinion was obtained in November 2016, following another review of the Veteran's claims file.  When asked about whether the Veteran's current kidney stones were related to his September 1983 kidney stone, the examiner responded by stating that renal stones had multiple etiologies including genetic factors, infection, diet, dehydration, and other medical conditions.  One renal stone would not cause another renal stone; however, the occurrence of the Veteran's kidney stone increased the likelihood that he would develop additional renal stones in his future.  This opinion serves to link the current kidney stone to the kidney stone in service and provides a nexus that warrants service connection.  

Regarding the Veteran's kidney cancer, the November 2016 VA examiner opined that it was at least as likely as not that kidney stones caused or contributed to the development of kidney cancer.  The examiner cited to medical literature as support for the opinion.  Based on this opinion, the Board finds that service connection for kidney cancer and its residuals is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  The claims are granted.

C.  Hypertension

On VA examination in October 2014, the Veteran was diagnosed with hypertension.  

At his Board hearing, the Veteran testified that he experienced high blood pressure in service.  However, his STRs do not record elevated blood pressure readings or reveal complaints or treatment related to hypertension or high blood pressure.  

The first post-service documentation of hypertension was in a September 1994 private treatment record, which diagnosed that disease.  The Veteran's private physician, Dr. R.H., submitted a medical opinion, in which he reported that he had treated the Veteran for various disorders, to include hypertension, from 1967 to 1972.  However, Dr. R.H. stated that the records from this treatment had been destroyed.  

At the October 2014 VA examination, the VA examiner determined after interviewing the Veteran and reviewing the claims file, that the Veteran's hypertension began in the late 1980s/early 1990s.

The only medical nexus opinion of record is negative.  On VA examination in October 2014, following a review of the claims file and a physical examination of the Veteran, the examiner determined that hypertension was less likely than not caused by reported of elevated blood pressure during service.  The examiner reasoned that she could not find any military records of treatment for blood pressure.  The June 1964 military entrance examination documented normal blood pressure (122/74) and the April 1967 separation examination documented normal blood pressure (120/78).  Regular medical examinations to secure the Veteran's position in the Reserves dated in July 1982, May 1986, and November 1990 all showed that the Veteran was in good health and was not taking any medications, with the exception of the May 1986 examination.  The May 1986 examination documented good health, but noted that the Veteran was taking medications for an unspecified condition; however, hypertension was specifically checked as "no."  The examiner stated that she could not find a clear record of the date at which the Veteran began taking antihypertensives.  However, that date was well past the Veteran's initial active duty service.

The VA examiner clearly reviewed the record.  She provided an opinion that was supported by, and consistent with, the evidence of record.

The Veteran is competent to report elevated blood pressure readings in service; but these reports came decades after the events in question during his VA claim.  The contemporaneous record, contradicts the Veteran's reports inasmuch as they show normal blood pressure readings and that the Veteran did not report elevated blood pressure although he had numerous opportunities during examinations to do so.  

Similarly, Dr. R.H's report was made decades after the purported treatment and is contradicted by the contemporaneous records.  It is therefore of little probative value.

Additionally, the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 1994, and the Veteran was separated from the active duty in 1967.  The VA examiner found that the Veteran's hypertension did not begin until the late 1980s/early 1990s, despite the private physician statement.  No diagnosis of hypertension within one year of the Veteran's military discharge is contained in the claims file.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

For the reasons set forth above, the Board finds that the Veteran's statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for hypertension.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension is not warranted.


D.  Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction as secondary to hypertension.  

On VA examination in October 2014, the Veteran was diagnosed with erectile dysfunction.  

Secondary service connection is granted where a service-connected disability causes or aggravates the claimed disease or disability.  38 C.F.R. § 3.310.  Because the Veteran is not currently service-connected for hypertension, service connection for erectile dysfunction on a secondary basis would not be legally possible.  38 C.F.R. § 3.310.  

The Veteran does not contend that his erectile dysfunction was incurred during his active military service or is related to other service connected disabilities.  There are no medical opinions linking the Veteran's erectile dysfunction to his active military service or service connected disabilities.  

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to the non-service-connected hypertension, is denied.

E.  Back Disability

On VA examination in October 2014, the Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine.  

At his Board hearing, the Veteran testified that he was hit by a truck in service and injured his back.  At his October 2014 VA examination, the Veteran reported that he was on post in Germany during service, was drinking, and stepped in front of a truck.  He did not see the truck and injured his shoulder and back.  The Veteran reported that he was evaluated at the emergency room and radiographs were clear.  He indicated that he was treated symptomatically.  However, his STRs are silent for documentation of the disorder or the truck injury.  The records reveal no complaints or treatment related to the Veteran's back.  

The first post-service record of back pain was in a January 1978 private treatment record, which documented that the Veteran had aching in his back.  No pertinent history was reported at that time.

The only medical opinion of record is negative.  On VA examination in October 2014, following a review of the claims file and an examination of the Veteran, the examiner determined that the Veteran's back pain and arthritis were less likely than not incurred in or caused by service, to include the Veteran's report of being hit by a truck.  

The examiner reasoned that she could not find any medical records from the time of the reported injury.  The Veteran's June 1964 military entrance examination checked "no" for arthritis or back trouble.  His April 1967 military separation examination also checked "no" for arthritis or back pain and noted good health.  No in-service injuries were documented on the Veteran's military exit examination.  The first medical notes documenting back pain were from January 1978.  The examiner noted that the Veteran's military physicals to support his continued Reserves status checked "no" for arthritis or back pain in July 1982 and May 1986.  The first military physical notation of back pain was in November 1990, which documented that the Veteran was "susceptible to low back pain (LBP) with heavy lifting."  The first radiograph confirming possible degenerative lumbar disease was in March 2007.

The VA examiner clearly reviewed the Veteran's STRs and other evidence in the claims folder.  She provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.

The Veteran's reports of being hit by a truck and seeking treatment are competent.  Again, however, these reports were made decades after service while seeking VA benefits.  The Veteran did not report this injury on the numerous service department evaluations or in connection with his separation from service.

The Veteran reports continuous symptomatology since his active military service.  However, he did not report ongoing symptoms during the service department examinations and there were no findings of a back disability.  The earliest pertinent post-service medical evidence associated with the claims file is dated from 1978, over ten years after the Veteran's military separation in 1967; but this report includes no mention of ongoing symptoms from service.  Furthermore, the record contains reports of post-service back injuries due to heavy lifting in April 1980, September 1980, and September 1996.  These reports also include no mention of the truck accident or symptoms dating back to active duty.  

The STRs do not contain any complaints of or treatment for the spine.  When the Veteran was first treated post-service in 1978, he did not indicate that his back pain had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the presumptive service connection is not warranted for arthritis of the spine.  As stated above, the earliest post-service medical treatment records are dated from 1978, and the Veteran was separated from the active duty in 1967.  No diagnosis of arthritis of the spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board has not found that the Veteran's statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the statements are inconsistent with the evidence of record, which contains post-service lifting injuries to the spine and which contains only a negative medical nexus opinion. 

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a back disorder is not warranted.


ORDER

Service connection for nephrolithiasis (kidney stones) is granted.

Service connection for kidney cancer and its residuals, to include the removal of a kidney, is granted.

Service connection for hypertension is denied.

Service connection for erectile dysfunction, to include as secondary to hypertension, is denied.

Service connection for a back disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


